Reasons for Allowance
Claims 1-6, 8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or disclose a dumbbell and barbell supporting system in combination with all the structural and functional limitations and further comprising a base having a first and second table, rotatable relative to the base between a first working position and a second working position, wherein when in the first working position the first and second tables are angled relative to each other and in the second working position the first and second tables are in line with each other, wherein the first and second tables are configured to support a first and second dumbbell each having removable weights that are further configured to be detachably connected to a longitudinal bar, such that the weights of the first dumbbell are disposed beside each other and the weights from the second dumbbell are disposed beside each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest prior art of record includes Shaw (US 2020/0346063), Hummer (US 7,001,314) and Parker (US 6,592,499).
	Shaw teaches a device to position dumbbells for exercise. Shaw further teaches that the first and second tables (2) are configured to hold first and second dumbbells (3) and are rotatably attached to the base. Shaw fails to specifically disclose a first and second working 
	Hummer teaches a weightlifting apparatus for supporting dumbbells including first and second tables (see Figure 3) that are rotatably connected to a base. Hummer fails to specifically disclose a first and second working position and that the weights of the barbell are configured to attach to a longitudinal bar, among other limitations.
	Parker discloses a pair of dumbbells that can be attached to a longitudinal bar to create a barbell (see Figure 1). Parker fails to disclose that the first and second weights of the respective dumbbells are disposed beside each other the when attached to the longitudinal bar, among other limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Megan Anderson/Primary Examiner, Art Unit 3784